                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 VINCENT W. BOYD,

                                  Petitioner,

                          v.                              CAUSE NO.: 3:19-CV-253-RLM-MGG

 WARDEN,

                                 Respondent.

                                        OPINION AND ORDER

        Vincent W. Boyd, a prisoner without a lawyer, filed an amended habeas

petition to challenge his conviction for burglary from the Marion Circuit Court

under Case No. 49G02-1602-F4-5247.1 Following a guilty plea, he was

sentenced in May 2018 as a habitual offender to seven years of incarceration.

Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.”

        Mr. Boyd argues that he is entitled to habeas relief because his sentence

was enhanced as a result of his conviction for possession of a firearm by a serious

violent felon in June 2009 and that this enhanced sentence violated his right to

be free from double jeopardy. Mr. Boyd further argues that the June 2009

conviction also violated his rights under the Double Jeopardy Clause because he




        1 Mr. Boyd filed a motion to amend the habeas petition. ECF 7. This motion doesn’t comply with

N.D. Ind. L.R. 15-1, for the sake of efficiency, but the court will construe this motion and his other filings
(ECF 1, ECF 4, ECF 8) as an amended petition for purposes of assessing Mr. Boyd’s habeas claims in this
order.
pleaded guilty to the firearm possession charge shortly after the prosecution

dismissed it. Mr. Boyd has served the sentence for the June 2009 conviction, so

the court must ascertain “the extent to which the prior expired conviction itself

may be subject to challenge in the attack upon the current sentence which it

was used to enhance.” See Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S.

394, 402 (2001). On this issue, the Supreme Court of the United States has held

as follows:

        [O]nce a state conviction is no longer open to direct or collateral
        attack in its own right because the defendant failed to pursue those
        remedies while they were available (or because the defendant did so
        unsuccessfully), the conviction may be regarded as conclusively
        valid. If that conviction is later used to enhance a criminal sentence,
        the defendant generally may not challenge the enhanced sentence
        through a petition under § 2254 on the ground that the prior
        conviction was unconstitutionally obtained.

Id. at 403-404. Consequently, Mr. Boyd may not challenge the prior conviction

in this habeas case,2 and the court will consider only whether the sentence

enhancement for the burglary conviction in May 2018 violates Mr. Boyd’s rights

under the Double Jeopardy Clause.

        “The constitutional prohibition against double jeopardy was designed to

protect an individual from being subjected to the hazards of trial and possible

conviction more than once for an alleged offense.” Serfass v. United States, 420

U.S. 377, 387 (1975). “The Fifth Amendment’s Double Jeopardy Clause protects

individuals against three types of violations: prosecuting a defendant again for



         2 Nevertheless, in a guilty plea case, jeopardy attaches only when the trial court accepts the guilty

plea. U. S. ex rel. Stevens v. Circuit Court of Milwaukee Cty., Wis., Branch VIII, 675 F.2d 946, 948 (7th Cir.
1982).


                                                      2
the same conduct after an acquittal; prosecuting a defendant for the same crime

after conviction; and subjecting a defendant to multiple punishments for the

same crime.” Garrity v. Fiedler, 41 F.3d 1150, 1151–52 (7th Cir. 1994). Our court

of appeals has expressly considered whether Indiana’s habitual offender statute

violates the Double Jeopardy Clause:

      This court agrees that Indiana’s habitual offender statute, Ind. Code
      Ann. § 35-50-2-8, does not create a separate crime. Rather, the
      statute authorizes the enhancement of a convicted felon’s sentence
      for an underlying felony, if the convict has accumulated at least two
      prior unrelated felony convictions. The Supreme Court consistently
      has acknowledged this function of recidivist statutes. As the Court
      aptly noted in Gryger v. Burke, 334 U.S. 728, 732 (1948):

             The sentence as an habitual criminal is not to be viewed
             as a new jeopardy or additional penalty for the earlier
             crimes. It is a stiffened penalty for the latest crime,
             which is to be considered an aggravated offense because
             [it is] a repetitive one.

      Thus, an habitual criminal who receives an enhanced sentence
      pursuant to an habitual offender statute does not receive additional
      punishment for his previous offenses, or punishment for his
      recidivist status as such, but rather receives a more severe
      punishment for his most recent felonious offense.

Baker v. Duckworth, 752 F.2d 302, 304 (7th Cir. 1985). So Mr. Boyd’s enhanced

sentence as a habitual offender isn’t an additional penalty for his June 2009

conviction for unlawful possession of a firearm, but is instead a penalty for Mr.

Boyd’s most recent crime and his repeated disregard for the law. His claim that

the enhanced sentence violates the Double Jeopardy Clause is not a basis for

habeas relief.

      Under Habeas Corpus Rule 11, the court must consider whether to grant

or deny a certificate of appealability. To obtain a certificate of appealability under



                                          3
28 U.S.C. § 2253(c), the petitioner must make a substantial showing of the denial

of a constitutional right by establishing “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

For the reasons explained in this order, there is no basis for encouraging Mr.

Boyd to proceed further.

      For these reasons, the court:

            (1) DENIES the amended habeas corpus petition pursuant to

      Section 2254 Habeas Corpus Rule 4;

            (2) DENIES Vincent W. Boyd a certificate of appealability pursuant

      to Habeas Corpus Rule 11; and

            (3) DIRECTS the clerk to enter judgment in favor of the Respondent

      and against the Petitioner.

      SO ORDERED on May 1, 2019

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       4
